Citation Nr: 1430812	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability, as a result of treatment (or lack thereof) at a VA medical facility.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm, as a result of treatment (or lack thereof) at a VA medical facility.

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for psychiatric disability, as a result of treatment (or lack thereof) at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and March 2009 rating decisions.

In November 2008, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In March 2009, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm and psychiatric disability.  In April 2009, the Veteran filed an NOD.  An SOC was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9) later that month.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is also of record. 

In September 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claims (as reflected in an October 2012 supplemental SOC (SSOC)).

In addition to the paper claims file, there are paperless electronic, Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  The Virtual VA file contains the May 2014 appellate brief which is not found in the paper claims file.  The remaining documents in Virtual VA are either duplicative or irrelevant to the issues on appeal.  The VBMS file currently contains no documents.

In November 2012, the Veteran submitted additional argument in support of his claims.  In the May 2014 appellate brief, the Veteran's representative waived initial RO consideration of this argument.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The only competent, probative medical opinions to directly address the questions of whether the Veteran has additional right shoulder, neck, back, brain aneurysm or psychiatric disability resulting from VA treatment (or lack thereof) that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment, weigh against the claims.



CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability, as a result of treatment (or lack thereof) at a VA medical facility, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm, as a result of treatment (or lack thereof) at a VA medical facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).

3.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for psychiatric disability, as a result of treatment (or lack thereof) at a VA medical facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for compensation under 38 U.S.C.A. § 1151 for right shoulder, neck, and back disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

A February 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for compensation under 38 U.S.C.A. § 1151 for brain aneurysm and psychiatric disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private treatment reports, and reports of VA examinations that include opinions as to the propriety of VA care in October 2011 with an addendum opinion received October 2012.  The Board finds that the VA examination reports with addendum obtained by the RO are adequate for rating purposes as they reflect a review of the Veteran's contentions in light of the entire evidentiary record, and provide a rationale for the opinions reached.

The record also reflects attempts to obtain medical and legal documents pertaining to an award of disability benefits with the Social Security Administration (SSA).  In November 2011, the SSA informed VA that the Veteran's SSA folder had been destroyed.  By letter dated December 2011, the AMC informed the Veteran of the unavailability of records and afforded him additional time to obtain such records.  In a statement received in February 2012, the Veteran informed the RO that SSA had destroyed his records.  Thus, VA has no further duty to assist the Veteran with obtaining VA records as they no longer exist.

On remand, the RO has obtained the Veteran's clinic records of VA treatment since December 2008, attempted to assist the Veteran in obtaining SSA records, provided the Veteran a duty to assist letter in October 2011, obtained adequate VA examination reports, and readjudicated the claims.  Hence, the Board's prior remand directives have been fulfilled, to the extent possible, and no further RO action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Also of record and considered in connection with the appeal are various oral and written statements provided by the Veteran, and by his representative, on his behalf.  The record also reflects that the Veteran has been provided an opportunity to testify before the undersigned.  At the June 2011 hearing, the undersigned identified the issues on appeal, asked the Veteran to clarify his contentions on appeal including the additional disabilities claimed as a result of VA treatment or lack thereof, and inquired whether he had any medical statements to present regarding the standard of care he received at VA.  Thus, the undersigned satisfied the duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent any hearing deficiencies are perceived, such deficiencies were cured with further Board development of the claims directed towards obtaining the types of evidence capable of substantiating the claims.

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claims addressed herein.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein adjudicated.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claims remaining on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that he has incurred additional disability associated with his VA treatment, or lack thereof, for his right shoulder, neck, and back initially incurred as a result of a motorcycle accident in 1991.  He appears to assert that VA's failure to timely treat his orthopedic pain by surgical intervention and cervical facet injections, which were ultimately performed by a different medical facility, caused him to suffer from unnecessary pain.  He asserts that VA providers failed to become involved in the complexities of his care despite the recommendations of his treating provider.  See Veteran's statement received April 2010.  He feels that his VA care has been unprofessional, neglectful and lacking sensitivity.  Id.  He asserts that his treating VA physician informed him of his need for an operation, became fed up with the VA system, and decided to go into private practice.  See Transcript of RO hearing dated April 2010.  He argues that he had been given cervical facet injections by an unqualified VA nurse, and that VA clinicians misdiagnosed his problems as being due to his cervical spine rather than his right shoulder.  See Veteran's written statement received December 2008 and transcript of Board hearing dated June 2011.  He ultimately underwent right shoulder rotator cuff surgery at a private facility.  See Transcript of Board hearing dated June 2011.  He asserts that physicians at this private facility told him that VA records demonstrated that he had "severe arthritis" and problems in his right shoulder which "needed surgery right away."  See VA Form 21-4138 received August 2008.

The Veteran also contends that VA failed to properly diagnose his headaches, pain complaints and symptoms as resulting from a brain aneurysm which he asserts existed since the 1991 motorcycle accident, but was not discovered by VA until two decades later.  He also claims that VA treated him for psychiatric symptoms based on the misunderstanding that he had a psychiatric problem rather than a brain aneurysm.  See Transcript of Board hearing dated June 2011.  He alleges that he now has a life-threatening condition which, had it been timely diagnosed, could have been prevented or treated earlier with medicine rather than surgical correction.  See VA Form 21-4138 received January 2009.

Finally, the Veteran contends that he has suffered from additional psychiatric disability due to VA's failure to properly treat his disabilities.  He has claimed the onset of depression during military service.  See Veteran's written statement received July 2003.  However, he has also claimed the onset of psychiatric disabilities after service in 1991.  See VA Form 21-526 received January 2005 and VA Form 21-4138 received February 2005.  Specifically, he claims to have been traumatized by police brutality following his 1991 motor vehicle accident.  See VA Form 21-4138 received February 2005.  

The provisions of 38 U.S.C.A. § 1151 afford compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361 (2013).

To determine whether a Veteran has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his/her representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).
VA compensation is payable for VA's failure to treat or misdiagnosis.  VAOGCPREC 5-2001 (Feb. 5, 2001).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.

Summarizing the pertinent facts and contentions with the above legal criteria in mind, the record reflects that the Veteran was treated by Yale-New Haven Hospital in 1991 for injuries incurred during a motor vehicle accident.  He incurred abrasions and lacerations of his face.  Cervical and facial x-rays were interpreted as negative.  The Veteran also incurred injury to his larynx, due to a physical altercation with the responding treatment providers, resulting in a left perinephric hematoma that required a tracheotomy.  The Veteran reports that these incidents resulted in injuries to his head, neck, upper and lower back as well as psychiatric trauma.  See VA Form 21-4138 received February 2005.

The Veteran also has a history of a work-related injury in June 2001 after falling from a height of 7 to 8 feet.  See VA clinic records dated January 18, 2002 and May 14, 2002.  This injury reportedly resulted in a left ischial tuberosity fracture with chronic regional pain. 

The Veteran was seen in the VA emergency room in May 2001 after suffering from a forehead laceration from a knife attack.  He had been drinking alcohol (ETOH) at the time of the incident.  He was treated with wound suturing and referred for psychiatric evaluation.  Thereafter, the Veteran sought VA treatment for severe right shoulder, back and neck pain initially treated with physical therapy.  He reported persistent insomnia.  He was psychiatrically evaluated in the ER setting in January 2002 at which time a urine specimen tested positive for both cocaine and alcohol.  He was referred for a pain consultation due to complaint of severe pain unrelieved by his prescribed medications.  He was given diagnoses of alcohol abuse, cocaine abuse in remission, marijuana abuse in remission and history of posttraumatic stress disorder (PTSD).

Thereafter, the Veteran's VA clinic records reflect a multitude of treatment modalities which included mental health consultations, substance abuse treatment, physical therapy, kinesiotherapy, radiofrequency denervation of cervical facet, cervical facet joint injections and trigger point injections (TPI).  He described not performing physical therapy exercises as prescribed.  See VA clinic record dated February 11, 2002.  It was noted that controlling the Veteran's pain without use of narcotics was difficult.  See VA clinic record dated April 24, 2002.  At one point, his narcotic use was discontinued in favor of Tramadol due to a possible impending imprisonment.  Id.  He ran out of medications during an incarceration, which were temporarily renewed by VA clinicians.  See VA clinic record dated December 16, 2002.  Due to limited staffing, the Veteran awaited an orthopedic referral.  See VA clinic record dated August 16, 2002.

The Veteran complained of increased pain following physical therapy.  See VA clinic record dated January 21, 2003.  He also complained of obtaining no relief of symptoms with Myobloc injections, which was attributed to the product itself.  See VA clinic record dated July 1, 2003.  He reported inadequate treatment and/or pain relief.  See VA clinic record dated January 9, 2003.  At times, he complained about the long waits to receive treatment due to broken machinery.  See VA clinic record dated March 22, 2004.  He refused formal physical therapy (PT) or iontophoresis in November 2005.  

A VA magnetic resonance imaging (MRI) scan of the right shoulder in October 2001 was initially interpreted as showing a small undersurface tear involving less than 50 percent of the thickness of tendon and a minimal amount of marrow edema in the underlying greater tuberosity.  It was felt that the Veteran's pain was not secondary to a small tear given his full range of motion (FROM) without shoulder pain or weakness.  See VA clinic record dated October 9, 2001.  However, his examination indicated cervical radicular symptoms.  An MRI scan of the cervical spine was interpreted as showing C6-7 mild disc/osteophyte complex on the right causing very minimal narrowing of the right neural foramina.  See VA clinic records dated April 2002 and May 2004.  A bone imaging scan demonstrated focally increased uptake in the left ischial tuberosity consistent with previous trauma.  See VA clinic record dated April 3, 2002.  An MRI of the pelvis did not reflect any bony pathology.  A subsequent MRI of the right shoulder was interpreted as showing a right rotator cuff injury.  See VA clinic record dated April 17, 2002.  The Veteran's x-ray examinations were interpreted as showing normal findings for the right shoulder, essentially normal findings for the pelvis, degenerative changes at L5-S1, and osteophyte overlapping at C6-7 with minimal narrowing of neural foramina bilaterally.  See VA clinic records dated May 23, 2005 and June 28, 2005.

Notably, in April 2002, a VA pain management physician - Dr. M.J.R., D.O. - noted that the Veteran was being referred to the orthopedic service due to MRI findings of a right rotator cuff injury.  He then noted that a positive bone scan showed what appeared to be a microfracture of the Veteran's left ischial tuberosity and commented as follows:

We are investigating the most adequate method of approaching this unusual problem.  It is possible that the chronicity of this is due to the attachment of muscles for the posterior thigh to this region and their exertional pull that may impede adequate healing.  We will also have a Physiatrist or Orthopedist assist us with a treatment plan for this as well.

In May 2002, Dr. M.J.R. wrote a letter indicating that the Veteran's right shoulder pain "may" be referred from his cervical facets based upon right-sided pain which was deeply situated with x-ray evidence of an osteophyte.  The Veteran also demonstrated a microfracture of the left ischial tuberosity.  This VA physician was unsure how to approach this problem. 

An August 2002 letter from Dr. M.J.R. indicated that the Veteran was being evaluated for right shoulder pain related to rotator cuff injury as well as pain in the left ischial tuberosity at the inferior left buttock.  It was indicated that there was MRI evidence of a rotator cuff injury with clinic findings of severe crepitus and pain of the right shoulder.  The Veteran also complained of chronic right upper extremity weakness with reflex muscle spasm in the right paracervical region into the supportive musculature of the right shoulder.  The Veteran was awaiting orthopaedic referral but, due to limited VA staffing, the referral could take up to 6 months.  The Veteran was also awaiting orthopedic referral for his left ischial tuberosity microfracture, and an assessment from Occupational Medicine.

An October 2002 orthopedic surgery consultation determined that the Veteran's limitation of motion of the right shoulder was secondary to neck pain, and provided an impression of cervical spondylosis - neck pain only.  In response, Dr. M.J.R. disagreed with this finding expressing his viewpoint that the Veteran's right shoulder motion limitation was due to a primary shoulder problem and not secondary to neck pain based on findings of right shoulder crepitus and pain.  He requested specific comments from the orthopedic examiner regarding the Veteran's pain in the right shoulder and the left ischial region.  The orthopedic examiner suggested a rescheduling of the Veteran in the orthopedic clinic.  See VA clinic record dated November 5, 2002.

A statement from an individual with Masters of Arts (MA) and Masters in Business Administration (MBA) has provided opinion that the Veteran has been ravaged by depression, which drifted towards substance abuse, which probably had its onset in service.  See Statement from M.A., received July 2003.

A Board-certified addiction psychiatrist has provided diagnoses of major depression with persistent dysthymia having an onset prior to addiction, chronic organic brain syndrome secondary to traumatic brain injury with organic mood and anxiety disorder, persistent disability and illness continuing during extended sobriety, and polysubstance dependence in remission.  See VA Form 21-4138 received September 2003.  This examiner attributed the onset of the Veteran's depression in service followed by substance abuse.  He also incurred head trauma during a motorcycle accident.  It was noted that the Veteran had been sober since entering VA treatment.  Nonetheless, the Veteran still suffered from significant psychiatric impairment with evidence of persistent brain damage - possibly due to head trauma and persistent drug use.

Thereafter, VA clinic records reflect the Veteran's continuing treatment for cervical facet pain, right shoulder pain and left ischial pain.  In June 2004, it was noted that treatment with Tylenol #3 (t-3) was providing questionable (?) benefit and consideration should be given for weaning.  The Veteran continued with cervical facet injections.  It was again noted that Myobloc injections had provided the Veteran no relief, which was attributed to the product itself.  See VA clinic record dated May 16, 2004.

An April 2005 statement from a Veteran advocate to the President of St. Raphael Hospital, received by VA in October 2008, requested assistance in finding the Veteran a pain management program.  It was noted that, due to a variant of cutbacks, changes and the departure of Dr. M.J.R., the VA hospital in West Haven no longer had a pain management clinic.  This advocate described the Veteran as being in constant pain which sapped his strength and emotional well-being.  His cervical facet injections, which was 90 percent Botox and 10 percent steroid, only had a duration of two to three months.  She described witnessing a marked change in the Veteran when his medications wore off.  At those times, the Veteran used every ounce of his energy not to cry out or curl into a fetal position.

A May 5, 2005 VA clinic record noted that the Veteran achieved significant pain reduction in the right shoulder following a cervical facet injection in May 2004, but that his pain was returning.  The examiner provided the following comment:

In absence of interventional clinician, todays visit is sched to review pain plan and effect referral to St. Francis Hospital Pain Program.
Pt has been accepted for T19, and this would appe[a]r to be the only area program that accepts this paysource.
We agree to refer pt for the purpose of repeating his RFA, given its efficacy in reducing the pain of the neck/shoulder.

A July 2005 VA orthopedic consultation reflected an assessment of right shoulder pain with a possible etiology of scapular dyskineses.  A November 2005 VA orthopedic consultation noted the Veteran's history of shoulder and neck pain temporarily relieved with cervical facet injections.  It was reported that history and physical examination was not suggestive of the right shoulder as the primary source of pain, which was most likely the cervical spine.  It was indicated that some of the symptoms may be due to biceps tendon inflammation, but the Veteran had refused an offer of formal physical therapy or iontophoresis.

The Veteran subsequently began treatment with physicians at Hospital of Saint Raphael.  A February 2006 consultation noted that x-ray examination of the right shoulder showed some signs of a high riding humeral head which "may be" indicative of a rotation cuff tear, but that he also had some early AC joint pathology "which may be the evidence for his early development of arthritis at that joint."  His glenohumeral head was described as "rather pristine."  The Veteran subsequently underwent right AC joint injections as well as cervical facet joint injections. 

An August 2006 consultation noted the Veteran's history of right shoulder pain symptoms treated with cervical facet injections and right shoulder acromial joint injections by their own physicians which had only provided temporary relief of symptoms.  Physical examination was significant for decreased muscle mass of the right shoulder, pain with movement, positive Hawkin's sign and positive Neer sign.  X-rays from February were interpreted as showing a normal right shoulder with a non-arthritic AC joint and degenerative changes in the C6-7 disc space.  It was determined that an MRI should be conducted to determine whether the Veteran had any intra-articular pathology in the right shoulder.  A subsequent MRI was interpreted as showing partial thickness tear of the infraspinatous and supraspinatous, question of a small full thickness tear in the anterolateral supraspinatous, and an anterior labral tear with paralabral cyst.  A September 5, 2006 consultation advised the Veteran that there was no guarantee that right shoulder surgery would alleviate his symptoms, but that they would try surgery in light of the longstanding nature of his complaints.

In September 2006, the Veteran underwent right shoulder arthroscopy with labral debridement, subacromial decompression, rotator cuff debridement and distal clavicle excision at Hospital of Saint Raphael.  The operative report noted that the Veteran had obtained full, but transient relief from prior subacromial injections, and that an MRI "demonstrates the possibility of a partial tear of the insertion of the supraspinatus.  Given his continued symptoms, the risks and benefits of a right shoulder arthroscopy with decompression and distal clavicle excision with possible rotator cuff tear was discussed with patient who did give consent for surgery."  The Veteran reported an improvement of right shoulder pain symptoms following surgery.  See Private clinic record dated December 2006.  However, he continued to receive cervical facet joint injections for chronic neck pain.

An undated prescription note from Hospital of Saint Raphael noted that, since June 2005, the Veteran had responded to frequent right C5-6, C6-7 facet injections with Kenalog.

In pertinent part, the Veteran presented to the VA clinic in August 2008 complaining of intolerable pain of 10/10 severity.  He had been receiving outside treatment at St. Raphael's, but was very angry because he felt as if no one was addressing his pain.  He was requesting Tylenol with codeine, an MRI and surgery.  However, he refused to provide a brief history of his pain and would not consent to examination.  It was noted that the Veteran had pending VA consultations with neurosurgery and pain management.  The examiner prescribed Tylenol, but refused a prescription of Tylenol with codeine which was deemed as more appropriately prescribed by his regular physician.  An MRI later that month was interpreted as showing mild osteophyte complex at C6-7 with moderate to severe bilateral neuroforaminal narrowing and canal stenosis.  In October 2008, the Veteran underwent a CT scan of his head to investigate his complaint of an exacerbation of neck pain and headaches.  The findings were reported as negative.  As there was no significant change in the character of the Veteran's headaches and examination was "entirely normal," the examiner determined that there was no urgent need for further investigation.  The Veteran was prescribed Tylenol #3 until he was able to be evaluated in the pain clinic.  He was advised to return if there was an intensification of pain or the development of any new neurologic symptoms.

The actual radiologist interpretation of the October 2008 CT scan is as follows:

FINDINGS: Negative system is normal in size.  There is no evidence of an intracranial mass, mass effect or hemorrhage.  There is no evidence of a cortical infarct.  There is a 34 mm focus of low attenuation in the left basal ganglia that his nonspecific but by location, most likely represents a prominent Virchow-Robin's space.  As such, this is of no clinical significance.  The calvarium is preserved.

1.  No evidence of an intracranial mass, mass effect or hemorrhage.  This was communicated to Dr. [G.R.B.] at the time of dictation.

Primary Diagnostic Code:
MINOR ABNORMALITY

Thereafter, the Veteran received continued VA treatment for head, shoulder and myofascial deltoid pain.  This disability picture was deemed likely multifactorial with degenerative joint disease at C6 with stenosis and foraminal narrowing associated with myofascial pain syndrome and muscle spasms and, perhaps, a component of rotator cuff tear (RCT).  The Veteran agreed to a steroid bursa injection for the possible rotator cuff component which would hopefully limit the amount of his pain medications given his past history of abuse.  The Veteran was also prescribed physical therapy.

The Veteran underwent both MRI and magnetic resonance angiogram (MRA) of the head in January 2009 due to a clinic history of "new development of severe headache."  The MRI findings were interpreted as unremarkable.  The MRA results were interpreted as follows:

Right middle cerebral artery trifurcation region aneurysm measuring up to 6 mm.  3 mm left posterior communicating artery infundibulum.  A small posterior communicating artery aneurysm is less likely.  Followup CT angiography is suggested for further evaluation. 

Thereafter, a follow-up CT angiography later that month was interpreted as follows:

1.  Fusiform 1 cm. aneurysm involving the right middle cerebral artery bifurcation.  2.  Prominence involving the origin of the left posterior communicating artery is an infundibulum and not an aneurysm.


A January 2009 VA addendum note from the Veteran's primary physician states as follows:

mri/mra results reviewed and discussed with neurosurgery
per neurosur, anterior circulation aneurysms <7mm have <0.5% per year rupture rate.  in general headaches over months should not be attributable to the 6mm mca aneurysm.  can get headaches over months attributable to an expanding aneurysm but these are typically >1cm.  he recommends getting ct angiogram but that w/u is not emergent at this time.  Can be referred to neurosurgery clinic after cta.

A January 2009 statement from the Veteran's prior roommate reported having attended the Veteran to his VA pain clinic appointments, but described the pain specialist as not responding to the Veteran's complaints due to either disbelief or suspiciousness.  The Veteran was described as a very honest and dependable person who appeared to be in great pain.

A February 2009 statement from an acquaintance of the Veteran for 4 years described the Veteran as being plagued by pain in the neck, shoulder and arm area.  This individual requested VA to diligently provide the necessary treatment to the Veteran.

A February 2009 statement from the Veteran's former spouse described the Veteran as suffering from chronic pain as well as physical and emotional stress since a 1991 motor vehicle accident.  At times, the Veteran's pain was so unbearable that he would hibernate in his apartment for long periods of time.

A February 2009 VA neurosurgery consultation noted the Veteran's history of headaches for many years which had not changed dramatically in nature.  The Veteran described having severe headaches since his motorcycle accident.  The examiner indicated that he could only measure the right MCA aneurysm as 5 mm at maximum, and that an anterior circulation aneurysm of less than 7 mm had an almost 0 percent chance of rupture.  It was opined that, generally, the risks of treatment were thought to outweigh the benefits.


Examinations and opinions to assist in the adjudication of the Veteran's claims for benefits pursuant to 38 U.S.C.A. § 1151 was requested in the September 2011 remand.  The requested examinations were performed in October 2011.

The report from the October 2011 mental disorders examination indicates that the claims file was reviewed, and following a review of the pertinent history contained therein and interview and examination of the Veteran, the examiner concluded that, despite the Veteran's perception that he had been "neglected and misdiagnosed" both medically and psychiatrically, the record did not indicate any evidence of carelessness, neglect or other mistreatment.  The Veteran was described as having a long and very well-documented history of chronic psychiatric condition with a considerable worsening over the last three years - a substantial factor of which involved the Veteran's non-participation in any treatment and refusal of psychotropic medication.  It was also opined that it was likely, with greater than 50/50 probability, that aggravating factors for the Veteran's psychiatric treatment included chronic pain, lack of treatment compliance, possible use of substances (rule out) and natural variation in his chronic and severe psychiatric condition.

The reports from the October 2011 orthopedic and central nervous system examinations indicate that the claims file was reviewed, and included an interview and examination of the Veteran.  Of note, the Veteran reported the onset of chronic neck pain around 1994 or 1995 and denied chronic neck and shoulder pain since the 1991 motorcycle accident.  Additionally, it was noted that the most recent MRI/MRA results in July 2011 were interpreted as showing a stable 5 mm aneurysm at the right MCA bifurcation.  

In addendums dated October 2012, this VA examiner found that the medical records did not substantiate that the Veteran incurred additional disability of the right shoulder, neck or back, or suffered a chronic or permanent increase in severity of pre-existing disability of the right shoulder, neck and/or back, as a result of care received at the West Haven VAMC.  It was also opined that the Veteran's orthopedic care at least as likely as not did exercise the degree of care that would be expected of a reasonable health care provider, and that it was less likely as not that the Veteran incurred additional disability of the right shoulder, neck and/or back, or suffered a chronic or permanent increase in severity of disability thereof, as a result of the care received at the West Haven VAMC.  

In the October 2012 addendum, the VA examiner also described the Veteran's brain aneurysm as an incidental finding on a CT scan done for other reasons, and that the medical records did not substantiate that the Veteran incurred the aneurysm or suffered additional disability pertaining to the aneurysm, as a result of care received at the West Haven VAMC.  It was also opined that the Veteran's care the West Haven VAMC at least as likely as not did exercise the degree of care that would be expected of a reasonable health care provider, and that it was less likely as not that the Veteran incurred the aneurysm, or additional disability pertaining to the aneurysm, as a result of the care received at the West Haven VAMC.

Here, as the VA examiner provided a detailed opinion, based on review of the claims file and examination and interview of the Veteran, the Board finds that the above opinions are highly probative as to the issue of whether the Veteran suffered any additional disability due to carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing treatment.  Thus, the only competent, persuasive opinions to address the 38 U.S.C.A. § 1151 claims weigh against the claims, and neither the Veteran nor his representative has presented or identified the existence of any medical opinion that, in fact, supports these claims. 

The Veteran has argued that the statements by Dr. M.J.R. support his contentions that VA physicians improperly diagnosed and treated the etiology of his right shoulder symptoms as deriving from his cervical spine rather than his right shoulder joint.  The record clearly reflects disagreement amongst Dr. M.J.R. and VA orthopedic consultants, as well as among VA orthopedic consultants, on this issue.  However, Dr. M.J.R. also experienced diagnostic difficulties on this issue.  For instance, in May 2002, Dr. M.J.R. expressed opinion that the Veteran's right shoulder pain "may" be referred from the cervical spine based upon x-ray results and the location of pain.  He previously and subsequently attributed the right shoulder symptoms to a right rotator cuff injury.

Here, the medical records reflect an extensive investigation into the Veteran's cervical and right shoulder complaints, which have included physical examinations, x-rays, MRI testing, cervical facet injections, right shoulder injections and attempts to provide physical therapy.  The cervical facet injections were reported to be ineffective, possibly due to the product itself.  However, the Veteran has provided no specific medical opinion identifying carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing this treatment.

The Veteran also argues that the care provided at St. Raphael Hospital beginning in 2002 demonstrates that VA had misdiagnosed his right shoulder complaints.  In particular, he relates that these private physicians found evidence of "severe arthritis" in VA records which required surgery "right away.  His perceptions on this matter, however, are not borne out by the evidentiary record.  First, the Veteran began treatment at St. Raphael in February 2006 at which time that facility's own x-rays were interpreted as revealing no x-ray evidence of arthritis.  Second, the Veteran was not offered the option of surgery until more than 6 months of treatment modalities which included cervical facet injections and right shoulder injections - almost identical to the course of treatment provided by VA.  Third, the Veteran was offered surgical treatment due to his longstanding pain complaints, the ineffectiveness of the cervical facet injections and right shoulder injections in managing his symptoms, and MRI results which demonstrated the "possibility" of a partial tear at the suprasinatous insertion.  Fourth, after this surgery, the private physicians continued to provide the Veteran with cervical facet injections confirming a cervical spine component of the Veteran's pain.

Thus, overall, the Board finds that the records from St. Raphael do not support the Veteran's contentions that the private physicians found carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing treatment for his cervical and right shoulder complaints.

The record also reflects that, during the course of the Veteran's treatment, the West Haven VAMC experienced staffing limitations with long wait times for specialized referrals.  The August 2002 letter from Dr. M.J.R. discussed this delay in obtaining orthopedic and occupational medicine consultations, which could potentially involve a 6-month wait time.  The Veteran began to seek treatment for his orthopedic complaints in late 2001 and received his first orthopedic consultation in October 2002.  In the meantime, he underwent a multitude of treatment modalities which included mental health consultations, substance abuse treatment, physical therapy, kinesiotherapy, radiofrequency denervation of cervical facet, cervical facet injections and trigger point injections.  

Notably, the Veteran himself admitted in February 2002 that he was not complying with his prescribed physical therapy exercises and, in November 2005, he refused treatment modalities such as physical therapy or iontophoresis.

Overall, the Veteran has not provided any medical opinion that these treatment modalities, or any delays in providing a specific treatment, resulted in any additional disability.  The Veteran himself describes his additional disability as unnecessary pain and a worsening of psychiatric symptoms.  Notably, VA attempted to address both of these issues in the context of monitoring narcotic use due to his history of substance abuse and temporary incarceration in late 2002.  The Veteran points to the treatment provided by the St. Raphael's as demonstrating the type of medical care which should have been provided by VA.  However, despite the fact that the private medical care was very similar to the care provided by VA, the Veteran later expressed anger to VA clinicians that the private medical providers were not addressing his pain complaints.

With respect to the alleged back disability, the record reflects that VA undertook imaging of the Veteran's lumbar spine as well as his left ischial tuberosity.  Dr. M.J.R. described himself as being "unsure" how to address the Veteran's unusual problem which required coordination between a physiatrist and orthopedist.  The fact that Dr. M.J.R. was unsure of the "most adequate method of approaching this unusual problem" does not, in and of itself, demonstrate any carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing treatment.

Additionally, the Veteran argues that the brain aneurysm discovered by VA in 2009 had been present since the 1991 motorcycle accident, that VA misdiagnosed and mistreated his headache and head pain symptoms as psychiatric symptoms rather as aneurysm symptoms, and that this delay in treatment now places him at great risk for harm.  This perception is also not borne out by the evidentiary record.  First, the Veteran has presented no medical evidence that the brain aneurysm has been present since 1991.  Second, the VA neurologists have provided opinion that the small size and stability of size of the brain aneurysm would not be productive of headaches.  Third, the VA neurologists have provided opinion that the Veteran's type of aneurysm, an anterior circulation aneurysm, poses an "almost" 0 percent chance of rupture and does not warrant any risk of treatment. 

As for the psychiatric disability, the Veteran was offered mental health consultation and psychotropic medications.  The Veteran, however, has declined the full extent of treatment offered.  Again, the Veteran has provided no medical opinion supportive of the fact that any carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing treatment has made his symptoms worse.  Notably, the Board-certified addiction psychiatrist opinion submitted by the Veteran states that the Veteran's substance abuse has been in remission since he started VA treatment.

The Board also acknowledges the statements from the Veteran's acquaintances, his ex-wife and his advocate.  They provide descriptions of the Veteran's pain behaviors which are consistent with the medical evidence.  They also describe their perceptions of inadequate VA treatment, including a perceived lack of interest on the part of certain VA clinicians and lack of adequate treatment providers.  However, these individuals are not shown to have personal knowledge of the very specific facts of this case such as radiographic findings, the physical examination findings, and the most appropriate medical treatment options available to treat the Veteran's symptoms.  

Finally, with respect to the self-diagnoses and opinions by the Veteran, ex-wife, friend and advocate, none of these individuals are shown to have training or expertise in the medical matters upon which these claims turn - whether the Veteran has incurred additional disability carelessness, negligence, lack of proper skill, error in judgment, failure to timely diagnose, failure to properly treat or similar instance of fault on the part of VA in furnishing treatment.  As such, the medical opinions of record hold substantially greater probative value than the lay assertions of medical etiology. 

Under these circumstances, the Board finds that the claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right shoulder, neck, and back disability, a brain aneurysm, and for psychiatric disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







							(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for right shoulder, neck, and back disability, as a result of treatment (or lack thereof) at a VA medical facility is denied.

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a brain aneurysm, as a result of treatment (or lack thereof) at a VA medical facility is denied.

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for psychiatric disability, as a result of treatment (or lack thereof) at a VA medical facility is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


